Citation Nr: 0902026	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for metastatic neck cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to March 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was before the Board in March 2007 when it was remanded 
to obtain tissue samples.  In August 2008, the Board referred 
the case to the Armed Forces Institute of Pathology (AFIP) 
for an advisory medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran served in Vietnam during the Vietnam era.

2. Metastatic neck cancer was not manifested in service or 
within one year after service, and it is not shown that the 
primary site of the carcinoma was in the lung, bronchus, 
larynx, or trachea or that metastatic neck cancer is 
otherwise related to exposure to Agent Orange or to the 
veteran's service.


CONCLUSION OF LAW

Service connection for metastatic neck cancer is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, October 
2005 and March 2006 letters provided certain essential notice 
prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March 2005 and 
October 2005 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/ supplement the record and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  
Notably, August 2006, January 2007, and June 2008 
supplemental statements of the case (SSOC) readjudicated the 
matter after additional evidence was received.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).

The veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA medical opinion in August 2005 and the 
Board referred the case for an AFIP advisory opinion in 
August 2008.  The veteran has not identified any evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, a malignant tumor) is 
manifested to a compensable degree within a specified 
postservice period (one year for a malignant tumor), it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).

If such a veteran has one of the following diseases 
associated with herbicide exposure, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record does not contain any evidence that metastatic neck 
cancer was manifested in service or in the veteran's first 
postservice year; in fact, the cancer was diagnosed in 2005, 
about 35 years after his discharge from service.  
Consequently, service connection for metastatic neck cancer 
on the basis that the disease became manifest in service (or 
on a presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The veteran alleges that his metastatic neck cancer is a 
respiratory cancer that is presumptively related to his 
exposure to herbicides during service.  Service personnel 
records reflect the veteran served in Vietnam from March 1969 
to August 1969 and was awarded a Combat Action Ribbon.  
Hence, it is presumed, and is not in dispute, that he was 
exposed to herbicides during his service in Vietnam.  What 
remains to be established is whether the primary site of his 
metastatic neck cancer is in the lung, bronchus, larynx, or 
trachea or whether the cancer is otherwise related to 
herbicide exposure.  A preponderance of the evidence is 
against such a finding.

A February 2005 Yellowstone Pathology Institute pathology 
report notes that "staining for CK-7 and pankeratin are 
consistent with lung primary, although negative TTF-1 can 
argue against this.  The overall features suggest to me a 
squamous primary or possible undifferentiated nasopharyngeal-
type of carcinoma."  A March 2005 CT scan report reveals no 
evidence for primary lung malignancy.  It was noted that an 
esophageal primary should be considered.

A biopsy of soft tissue from the neck in March 2005 found no 
malignancies or metastatic disease in the lymph nodes.  March 
2005 through September 2006 follow-up CT tests have not 
revealed further tumors or identified the primary site of the 
cancer.

March 2005 private treatment records note the veteran's 
physicians were unable to document a primary site of the 
cancer, but believed it to be either the lung or nasopharynx.

A March 2005 operation report reveals the veteran underwent a 
right radical neck dissection, bronchoscopy, and 
esophagoscopy.  Postoperative diagnoses and findings included 
metastatic carcinoma to the right neck with unknown primary; 
normal trachea and bronchi; and no evidence of esophageal 
cancer.  

A March 2005 letter from the veteran's private physician, Dr. 
B. T. P., states that "special stain testing from the lymph 
node...indicates that the most likely source of this tumor was 
the lung or the respiratory tract."  The veteran had shown 
him literature indicating herbicide exposure had been 
implicated in respiratory tumors, particularly lung tumors.  
He opined that there was a "distinct possibility" that the 
tumor was related to the veteran's exposure to herbicides.  

A May 2005 private treatment record notes that the veteran 
had undergone several PET scans and CAT scans, a 
bronchoscopy, and esophagoscopy without discovery of the 
primary site of the tumor.  

An August 2005 opinion by a VA nurse practitioner notes that 
there is no objective evidence that the primary site of 
carcinoma was in the lung, bronchus, larynx, or trachea.  She 
noted that a CT of the thorax and PET scan were negative.  
She opined that to suggest that the primary site was in the 
lung, larynx, bronchus, or trachea would be speculative.  

A May 2007 pathology report of the left jugular lymph nodes 
notes that the tumor looked similar to that removed in the 
past from the other side of the neck.  A LCA stain showed 
numerous intratumoral lymphocytes that were similar to what 
was seen in the tissue from 2005 from the other side of the 
neck.  The diagnosis was metastatic poorly differentiated 
nonkeratinizing carcinoma, unknown primary.
A November 2008 advisory opinion from the AFIP shows that the 
tissue samples were reviewed by the Department of Endocrine 
and Otorhinolaryngic - Head and Neck Pathology and the 
Department of Pulmonary and Mediastinal Pathology.  The 
Otorhinolaryngic department concluded that the features of 
the tumor were such that the origin was "virtually surely 
somewhere in or associated with the aero-digestive tract", 
most likely somewhere in Waldeyer's tonsillar ring.  The 
specialists noted that the nasopharynx could not be 
completely excluded, but that the faucial or lingual 
tonsillar tissue was more likely.  A study of cystic squamous 
cell carcinomas of the neck with an identified primary site 
found that in 64 percent of the cases the primary site was in 
the lingual or faucial tonsil.  They opined that "[a] 
pulmonary squamous cell carcinoma primary would seem very 
unlikely to go this long as an undetectable lesion", but 
that tonsillar crypt epithelial carcinomas could go 
undetected.  The Pulmonary department thought the tumor was a 
metastatic poorly differentiated squamous cell carcinoma and 
based on its presentation considered the lung to be an 
unlikely primary site.

The AFIP specialists opined that if the primary site was 
conclusively determined to be located in the tonsil, then 
based on extensive research performed by the Institute of 
Medicine for VETERANS AND AGENT ORANGE: UPDATE 2006, there was 
insufficient evidence to determine whether there is an 
association between exposure to herbicides and tonsil cancer.  
The specialists were unable to provide an opinion regarding 
whether the veteran's cancer began during his service or was 
directly related to an event during service as the primary 
site was still unknown.

The record includes both medical evidence that tends to 
support the veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes the March 2005 letter from private physician, Dr. 
B. T. P.  Evidence against his claim includes the February 
2005 pathology report, August 2005 VA opinion and the 
November 2008 AFIP opinion.  When evaluating these opinions, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the Board concludes that the 
November 2008 AFIP opinion holds the most probative weight.  
This opinion involved consultation with pathology departments 
specializing in pulmonary and head and neck pathology.  The 
specialists studied the specific tissue samples and also 
reviewed prior pathology reports.  After such review both 
departments concluded that it was unlikely that the primary 
site was in the lung.  The specialists also opined that the 
primary site was "most likely" somewhere in Waldeyer's 
tonsillar ring.  They supported this conclusion by noting 
that it was unlikely a primary site pulmonary squamous cell 
carcinoma would "go this long as an undetectable lesion," 
while tonsillar carcinomas were more likely to be 
undetectable.  They also discussed a study showing that a 
high rate of neck cancer was located in the lingual or 
faucial tonsil.

Both the February 2005 pathology report and August 2005 VA 
opinion provide some support for the November 2008 AFIP 
opinion.  The August 2005 VA opinion involved a review of the 
medical evidence of record and explained the evidence that 
was found to be important and the rationale for the 
conclusion that it would be speculative to suggest the 
primary site was in the lung, bronchus, larynx, or trachea.  
While the February 2005 pathology report indicates that there 
is some evidence showing the primary site may have been in 
the lung, it also discusses findings that are against the 
primary site being there.  It does not hold as much probative 
weight as the August 2005 VA or August 2008 AFIP opinion as 
it generally concludes that the features of the tumor suggest 
a "squamous primary or possible undifferentiated 
nasopharyngeal-type carcinoma."  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim).  

Dr. B. T. P.'s March 2005 opinion holds little probative 
weight regarding its findings that the lung is the likely 
primary site as it does not appear to take into account the 
findings of the February 2005 pathology report that negative 
TTF-1 results argued against the lung being the primary site.  
The Court of Appeals for Veterans Claims (Court) has held 
that "a mere conclusion by a medical doctor is insufficient 
to allow the Board to make an informed decision as to what 
weight to assign to the doctor's opinion."  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Here, Dr. B. T. P. did 
not support his conclusion with an analysis the Board could 
weigh against any contrary opinion, as he did not explain 
whether his opinion took into account the pathology report 
results against a finding that the lung was the primary site.  
While he noted that the primary site could have been 
elsewhere in the respiratory tract, he did not identify which 
part of the respiratory tract.  While it can be inferred from 
a review of the February 2005 pathology report that Dr. 
B. T. P. was likely referring to the nasopharynx, he did not 
specifically identify this and merely referred to the 
respiratory tract in general.  As explained above, only 
cancer of the lung, bronchus, trachea, and larynx are 
considered respiratory cancers for the purpose of the 
presumptive provisions under §1116.  Hence, Dr. B. T. P.'s 
opinion is too general in his conclusion that the most likely 
source of the tumor was in the "lung or the respiratory 
tract" as there are parts of the respiratory tract 
(including the nasopharynx) that are not entitled to 
presumptive service connection based on herbicide exposure.  
In contrast, the November 2008 AFIP opinion specifically 
considered and named alternative primary sites and discussed 
studies regarding primary sites of neck cancer to support its 
conclusion that the lung was unlikely to be the primary site 
of the veteran's metastatic neck carcinoma.  

The Board notes that the AFIP opinion indicated that the 
origin of the tumor was likely in or associated with the 
aero-digestive tract, which includes the respiratory system 
and the veteran's representative's argument that the AFIP 
opinion is in the veteran's favor.  However, as noted above, 
parts of the respiratory system not including the lung, 
bronchus, larynx, or trachea are not included in the 
herbicide presumptive provisions.  Findings from the 
veteran's March 2005 surgical procedures reveal a normal 
trachea and bronchi.  There has been no evidence indicating 
that the primary site was in the larynx.  Both the AFIP and 
Yellowstone Pathology reports found that the tumor could have 
been located in the nasopharynx; however, as previously 
noted, the nasopharynx is not an area of the respiratory 
system included as a respiratory cancer for presumptive 
purposes.  Hence, a preponderance of the evidence is against 
a finding that the primary site of the tumor was located in a 
part of the respiratory system that is entitled to 
presumptive service connection.

As the evidence is against a finding that the primary site of 
the veteran's cancer was in the lung, bronchus, larynx, or 
trachea, the presumptive provisions of 38 U.S.C.A. § 1116 do 
not apply.  The veteran may still establish service 
connection for metastatic neck cancer by competent and 
probative evidence showing that it is related to service 
(including to Agent Orange exposure therein).  See Combee, 34 
F.3d at 1042.  

Dr. B. T. P.'s opinion states that it is a "distinct 
possibility" that the veteran's metastatic neck cancer is 
related to his herbicide exposure.  However, this opinion is 
phrased in terms that are general and speculative, as it 
merely says that it is a "distinct possibility", and cannot 
be used to support the veteran's claim.  See Obert, 5 Vet. 
App. at 33.  While the November 2008 AFIP opinion notes that 
the primary site remains unknown, based on its findings that 
the most likely primary site was in the tonsillar region, the 
specialists concluded, based on findings from the Institute 
of Medicine, that there was insufficient evidence to 
determine whether there is an association between herbicides 
and tonsil cancer.  This opinion holds more probative weight 
because it is based on literature review, and considers the 
most likely primary site of the cancer.  

There is no other competent (medical) evidence that relates 
the veteran's metastatic neck cancer to herbicide exposure or 
otherwise to his service.  The Court has held that the Board 
may consider only independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Hence, the preponderance of the evidence is against his claim 
of service connection for metastatic neck cancer, and it must 
be denied.






ORDER

Service connection for metastatic neck cancer is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


